Citation Nr: 0216517	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  02-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for the 
cause of the veteran's death.  Entitlement to Dependency and 
Indemnity Compensation, Death Pension, and accrued benefits 
was denied in the cover letter to the rating decision.  

An October 2001 note to file indicated that the appellant 
requested a hearing before the RO.  The appellant's Notice of 
Disagreement was absent any such request and the appellant's 
Substantive Appeal indicated that she did not want a Board 
hearing.  The appellant is represented by competent counsel 
and no mention of an outstanding hearing request has been 
made.  Accordingly, the Board observes that no due process 
concerns have been presented.    


FINDINGS OF FACT

1. The veteran's Certificate of Death indicates that he died 
in May 2000 of
myocardial infarction due to coronary artery disease; 
conditions contributing to the death included chronic 
obstructive pulmonary disease and hypertension. 

2. At the time of the veteran's death, service connection was 
in effect for asthma
secondary to service-connected nicotine dependence, rated as 
100 percent disabling effective from April 29, 1998, and 
congestive heart failure secondary to service-connected 
nicotine dependence, rated as 30 percent disabling effective 
from April 29, 1998.

3. The veteran's death was attributable to asthma and 
congestive heart failure,
which in turn was due to the use of tobacco products that 
started in service; asthma and congestive heart failure are 
not otherwise attributable to the veteran's military service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1103, 1131, 1310, 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159); 38 C.F.R. §§ 
3.300, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The appellant was provided adequate 
notice as to the evidence needed to substantiate her claim 
and the reasons the claim was denied.  The RO has also made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The appellant received 
a copy of the September 2001 rating decision and December 
2001 Statement of the Case.  Most recently, in correspondence 
dated in June 2001 and December 2001, the RO informed the 
appellant of the VCAA and what evidence VA already had 
pertaining to the claim.  The RO also offered assistance in 
obtaining any outstanding evidence identified by the 
appellant.  Private medical records and VA outpatient 
treatment records pertinent to appellant's claim were 
previously obtained by the RO in connection with the claim 
the veteran file.  Previous attempts to obtain the veteran's 
service medical records were unsuccessful.  A copy of the 
letter to the veteran that provided him with notice of the 
unavailability of the records is contained in the file.  
Thus, appellant is charged with notice of the same given her 
or her representative's review of the file.  The appellant 
signed a statement in June 2001 that indicated that she had 
no further evidence to submit or evidence that she wanted VA 
to obtain for her.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Finally, the RO provided the appellant 
with notice of The Veterans Benefits Act of 1998, which 
affects appellant's claim.  Based on the foregoing, the Board 
concludes that the duties to notify and assist have been 
satisfied, and the Board will proceed with appellate review.  

The appellant alleges that the veteran's cause of death 
should be service-connected because some of the veteran's 
service-connected disabilities were either the immediate 
cause or contributed substantially to his death.  In November 
1999, service connection was granted for nicotine dependence 
rated as noncompensable effective from April 29, 1998.   
Service connection was also granted for asthma and congestive 
heart failure as secondary to nicotine dependence rated as 
100 percent and 30 percent disabling, respectively, effective 
from April 29, 1998.  

The veteran's death certificate indicates that the immediate 
cause of death on May 30, 2000 was myocardial infarction due 
to coronary artery disease.  It was also noted that 
conditions contributing to the death were chronic obstructive 
pulmonary disease (COPD) and hypertension.    

Ordinarily, by application of 38 U.S.C.A. § 1310 (West 1991) 
and 38 C.F.R. § 3.312 (2001), the appellant's claim might be 
granted.  The Board notes that recently passed legislation 
prohibits an award of service connection for death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  38 U.S.C.A. § 1103(a) 
(West Supp. 2002).  Further, regulation 38 C.F.R. § 3.300(a) 
(2001) implements section 1103 and indicates that this new 
section applies only to claims filed after June 9, 1998.  The 
regulation also defines tobacco products to include 
cigarettes.  38 C.F.R. § 3.300(a) (2001).  

The veteran submitted his claim for service-connected 
benefits in April 1998 based on the contention that he was 
entitled to service connection for asthma, noted to have 
developed in 1990, and congestive heart failure, noted to 
have developed in 1996, because he became addicted to 
nicotine during service.  The veteran's service medical 
records are unavailable.  Alternative sources associated with 
the claims file in connection with an unrelated disorder are 
negative for treatment of lung or heart disease or diagnoses 
of asthma or congestive heart failure.  At the October 1999 
VA examination, the veteran reported that he started smoking 
when he was in the Army in Korea.  The veteran maintained 
that he never smoked prior to entering the Army.  He reported 
a family history (parents) remarkable for emphysema from 
smoking and a brother he thought had asthma.  He related that 
he became aware of dyspnea on exertion when he was in his 
40s, but he first started to have major problems in 1990 when 
he had what he called an asthma attack.  He had a sudden 
episode of extreme dyspnea.  Private medical records from 
Gordon Memorial Hospital dated from August 1968 to September 
1997 show that the veteran was hospitalized in January 1988.  
The final diagnosis was acute bronchitis with severe 
asthmatic component, COPD secondary to smoking, and 
fibrositis.  These records further show that the veteran was 
also hospitalized in February 1988.  The final diagnosis was 
substernal chest pain, angina, etiology of coronary artery 
disease versus coronary vasospasm.  An impression of a May 
1988 x-ray was mild pulmonary fibrosis.  

Also during the VA examination, the veteran reported that he 
started on medication for hypertension in 1996 when his heart 
problem first surfaced.  VA treatment records dated from 
February 1992 to June 1998 show treatment for lung and heart 
disease and diagnoses of asthma, congestive heart failure, 
hypertension, and COPD.  The veteran did not recall a family 
history of heart disease.  Gordon Memorial Hospital records 
dated in September 1997 noted that the veteran had several 
risk factors for heart disease, specifically due to smoking 
and a family history of hypertension and congestive heart 
failure.  The October 1999 examiner diagnosed the veteran 
with nicotine dependence, COPD, and congestive heart failure.  
The examiner opined that the veteran's COPD was more than 
likely secondary to his smoking and nicotine dependence, 
because he had a significant smoking habit to a degree 
sufficient to cause COPD.  The examiner further opined that 
it was least as likely as not that his COPD was a major cause 
of his congestive heart failure as he did not have other 
evident causes such as arteriosclerotic cardiovascular 
disease, cardiac valvular disease, or hypertension.  The 
examiner also diagnosed upper thoracic and low back pain and 
concurred that the pain was attributed to fibromyalgia, but 
noted that the fibromyalgia was not due to nicotine 
dependence or its sequelae as he was not aware of any medical 
literature connecting the two.  

Other medical opinions of record attribute the veteran's lung 
and heart disease to his smoking.  In June 1998, Dr. C.D.H. 
provided a statement in which he opined that based on the 
history of smoking as related to him by the veteran, it was 
as likely as not that the veteran became addicted to nicotine 
while in service.  He further opined that it was likely as 
not that the continued smoking caused the veteran's asthma, 
congestive heart failure, and fibromyalgia (a relationship 
with this disorder was disputed by the October 1999 
examiner).  In an October 2000 statement, Dr. S.B. opined 
that the veteran's death as stated on the death certificate 
as "myocardial infarction" was likely as not, and in all 
probability, secondary to his COPD and asthma for which he 
received service connection.  Dr. S.B. added that she felt 
strongly that the service-connected conditions contributed to 
the veteran's myocardial infarction.  

The evidence shows that the veteran developed asthma and 
congestive heart failure due to nicotine dependence and not 
as a result of any other cause.  The medical evidence of 
record confirmed the diagnoses of lung and heart disease and 
several physicians of record attributed the diseases to the 
veteran's smoking, or use of tobacco, during his period of 
service.  Consequently, the Board concludes that the evidence 
shows that the causes of the veteran's death, namely coronary 
artery disease and COPD, are attributable to his use of 
tobacco products.

The veteran died in May 2000.  The veteran's service 
connection for asthma and congestive heart failure was 
predicated on his service connection for nicotine dependence.  
The appellant submitted her claim for service connection for 
the cause of the veteran's death in August 2000.  This was 
after the threshold date established by 38 C.F.R. § 3.300(a) 
(2001).  There is no dispute as to the date the claim was 
filed as there is no possibility that a claim for service 
connection for the cause of death could have been filed on, 
or before, June 9, 1998.  The Board is bound by the laws 
enacted by Congress, and in the instant case, there is no 
legal basis to award entitlement to service connection for 
the cause of the veteran's death due to heart disease as 
secondary to nicotine dependence, or tobacco use, in service. 
Accordingly, the claim of entitlement to service connection 
for the cause of death under 38 U.S.C.A. § 1310 (West 1991) 
must be denied.

The Board recognizes that 38 U.S.C.A. § 1103(b) (West Supp. 
2002) and 38 C.F.R. § 3.300(b) (2001) do not prohibit an 
award of service connection for disability or death from a 
disease or injury which is otherwise shown to have been 
incurred in or aggravated by service, or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in 38 U.S.C.A. § 1112 
(West 1991 & Supp. 2001), or 38 C.F.R. §§ 3.307, 3.309 
(2001).
 
There is no indication that lung or heart disease manifested 
itself in service or heart disease subject to presumptive 
service connection manifested itself within one year of the 
veteran's separation from service.  Despite the 
unavailability of the veteran's service medical records, 
post-service treatment records do not suggest any report of 
lung or heart disease at any time prior to the 1980's.  
Moreover, the appellant and physicians have specifically 
asserted that the veteran's lung and heart disease was 
directly due to his smoking that began in service.  The 
medical records note a family history of lung and heart 
disease which is suggestive of a genetic predisposition as an 
explanation for the development of asthma and congestive 
heart failure, but the physicians do not indicate that the 
onset of any such disease process coincided with the 
veteran's military service.  None of the medical evidence of 
record even suggests a possible alternative etiology for the 
veteran's asthma and congestive heart failure.  Moreover, 
even on the assumption that the medical opinions are 
incorrect in linking coronary artery disease and the 
myocardial infarction to smoking, service connection was not 
in effect for those disabilities.

The appellant has also argued that entitlement to service 
connection for cause of death is established under 38 C.F.R. 
§ 3.303(b)(3) (2001).  The Board notes that this subsection 
is inapplicable to her claim as the veteran was not granted 
secondary service connection for a cardiovascular disease 
predicated on § 3.310(b), which applies to veterans who are 
service-connected for amputations of the lower extremities. 

Accordingly, there is no basis to establish service 
connection for the veteran's asthma and congestive heart 
failure on an alternative basis unrelated to nicotine 
dependence.  Therefore, because the appellant's claim was 
filed in August 2000, it must be denied.  38 C.F.R. § 3.300 
(2001).  




ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

